Exhibit 10.1

 

Summary of 2006 Success Sharing Bonus Plan

 

Overview and Purpose

 

The 2006 Success Sharing Bonus Plan (the “SSB Plan”) provides opportunities for
all employees of Fargo Electronics, Inc. (the “Company”) to share in the
Company’s success by offering incentive compensation for the Company’s
achievement of specified performance measures.

 

Eligibility

 

All Company employees, both full time and part time, are eligible to participate
in the 2006 SSB Plan.  Employees must be employed by the Company on the SSB
payout date to receive the bonus payout.

 

Administration

 

The specified performance measures are defined each year by the CEO and approved
by the Board of Directors.  At the end of each plan year, the CEO, the
Compensation and Human Resources Committee and the Board of Directors review the
performance measures against the Company’s actual performance to determine the
Success Sharing Payout Percentage (defined below) for such plan year.

 

Success Sharing Payout Percentage

 

The “Success Sharing Payout Percentage” is determined by the CEO and the
Compensation and Human Resources Committee at the end of each fiscal year.  The
Success Sharing Payout Percentage is based on the Company’s level of achievement
in two categories of performance measures.  While there is no set formula to
establish the final Payout Percentage level, Company leadership follows
suggested guidelines to determine success or failure under each measure.  The
Compensation and Human Resources Committee has the discretion to use, not use or
modify the Payout Percentage determined under the suggested guidelines.

 

The Success Sharing Payout Percentage may range from 0% to 250%, which is then
applied to each eligible employee’s Bonus Potential (defined below) to determine
the actual bonus payout for each employee.

 

Performance Measures

 

Two categories of performance measures have been established for 2006.  Company
leadership assigns a percentage “score”, ranging from 0% to 250%, for each
category.  The scores are then averaged on a weighted basis according to the
guidelines to calculate the overall Success Sharing Payout Percentage.  The two
categories of performance measures are:

 

Return on Net Assets before Interest and Taxes and Sales Growth, Return on Net
Assets before Interest and Taxes (calculated by dividing operating profit by the
net assets employed in the business), reflecting the Company’s return on its
investment in the business, referenced with Sales Growth, comparing current
year’s sales to last year’s sales; and

 

2006 Board Approved Plan, including business and financial objectives
established by the Board of Directors.

 

1

--------------------------------------------------------------------------------


 

Calculation of Individual Bonus Payouts

 

Each employee’s individual bonus potential (the “Bonus Potential”) is equal to
his or her 2006 pay times an eligibility level percentage based on such
employee’s job position, which for officers is 35% and for the CEO is 50%.  The
amount of 2006 pay to be included in the calculation of Bonus Potential for
officers and the CEO is equal to the employee’s base salary for 2006.  The
Company communicates eligibility rates to employees at the time they are hired,
and communicates changes in these rates in writing after they have approved by
the Company’s Director of Human Resources and the Chief Financial Officer.  As
noted above, the Bonus Potential is multiplied by the Success Sharing Payout
Percentage to determine the actual bonus payout for each employee.  SSB payouts
are subject to deductions for applicable federal and state taxes, Employee Stock
Purchase Plan elections and 401(k) contributions.

 

2

--------------------------------------------------------------------------------